Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2022, 6/15/2022, 4/12/2022, 3/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-18 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-15 and 20-21 of copending Application No. 16/571093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9-15 and 18-20 of the reference ‘093 application are substantially similar to claims 1-2, 4-5, 7-18 and 20-21 of the present invention. Both set of claims recite a liquid dispenser including a tank, a pump, a plate, a liquid guide, at least one filter includes a first and a second filter, and the pump is installed inside the second filter. Both sets of claims also recite a liquid dispenser including a tank, a pump, a pipe, a plate, a liquid guide, at least one filter, the liquid guide includes a drain passage between outer and inner walls and a bottom wall with a discharge hole.
Claims 1-2, 4-5, 7-18 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-14 of copending Application No. 16/571073 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9-15 and 18-20 of the reference ‘073 application are substantially similar to claims 1-2, 4-5, 7-18 and 20-21 of the present invention. Both set of claims recite a liquid dispenser including a tank, a pump, a plate, a liquid guide, at least one filter includes a first and a second filter, and the pump is installed inside the second filter. Both sets of claims also recite a liquid dispenser including a tank, a pump, a pipe, a plate, a liquid guide, at least one filter, the liquid guide includes a drain passage between outer and inner walls and a bottom wall with a discharge hole.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	It is noted that other co-pending applications have been filed as detailed in Applicant’s IDS documents that could result in further non-statutory double patenting rejections.

Claim Objections
Claims 16 and 21 are objected to because of the following informalities:  
Claim 16 line 2 recites “ultraviolet UV”. It is only necessary to use one of the two terms.  
Claim 21 line 7 recites “ultraviolet UV”. It is only necessary to use one of the two terms.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Plante (U.S. Patent No. 7,270,082, as cited by Applicant in the IDS mailed on 5/20/2021) in view of Keller (EP 3315022 A).
For claim 21, Plante discloses a liquid dispenser, including: a tank (Figs. 1-7: 10, 30, 32); a pump (Figs. 5-7: 16) provided in the tank to pump liquid through a pipe (Figs. 5-7: 22, 72) coupled to the pump (Col. 2, lines 47-49); a plate (Figs. 1-7: 24, 40) provided above the tank including a hole that communicates with an outlet (Figs. 5-6: at 50, 52) of the pipe and an upper surface (Figs. 1-7: at surfaces 40, 26) over which liquid supplied from the pipe flows (Col. 3, lines 23-28); at least one filter (Figs. 5-7: 17) provided in the tank and surrounding the pump (16).
Plante fails to show an ultraviolet UV filter. However, Keller teaches a liquid dispenser, including: a tank (Fig. 1: 21); a pipe (Fig. 1: 35); and an ultraviolet UV filter (Figs. 1: 33) through which an upper end of the pipe passes (as discussed in the translated description). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Plante to include the ultraviolet UV filter as taught by Keller for the advantage of filtering the liquid before the animal drinks.

Allowable Subject Matter
Claims 1-2, 4-5, 7-18 and 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             

/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643